Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on September 16, 2020. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-18: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed apparatus comprising: an adjunct element positioned on a platform, the platform configured to transition between a first state and a second state; a detector; and a driver/slide that selectively transitions the platform from the first state to the second state such that the detector detects when the platform has transitioned the adjunct element into engagement with opposing surfaces of an end effector for the purpose of applying the adjunct to the end effector.
Positioning adjuncts on an end effector using a platform device is old and well known as supported by related art such as VENDELY et al. (US 10,166,023), ZEINER et al. (US 2017/0056018) and SHELTON, IV et al. (US 2018/0235617.  However, there is no disclosure of a driver in communication with a detector to transition a platform supporting an adjunct element as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
The following is an examiner’s statement of reasons for allowance of claims 19 and 20: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed apparatus comprising: an adjunct element positioned on a platform biased in an application direction, wherein the platform is positioned within a housing; and a translatable slide movable relative to the housing to permit movement of the platform and restrict movement of the platform, such that movement of the platform in the application direction causes application of the adjunct to an end effector positioned about the platform.
Positioning adjuncts on an end effector using a platform device is old and well known as supported by closely related art, ZEINER et al. (US 2017/0056018).  However, there is no disclosure of a translatable slide device that actuates a platform as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



May 12, 2022